Douglas, J.,
dissenting. The majority concludes its opinion by remanding this case to the Superintendent “for further proceedings consistent with this opinion.” Because I am at a loss as to what type of action this court is mandating and the resulting consequences of the remand, I must respectfully dissent.
The syllabus of this case provides that “a hospital service association must enter into a participating hospital contract absent a showing that an otherwise qualified hospital fails to meet the criteria set forth in R.C. *2581739.01(B) and (M).” In the body of the opinion, the majority stresses that the Superintendent failed to examine or deal independently with the criteria set forth in R.C. 1739.01(M). One might assume, then, that the majority is remanding this case in order to force the Superintendent to consider each criterion set forth in divisions (B) and (M) of R.C. 1739.01.
There are six criteria which must be met in order to qualify as a “hospital” pursuant to the definition set forth in R.C. 1739.01(B). Eight objectives, designed to control costs, are enumerated in R.C. 1739.01(M).
Under the majority’s view, the Superintendent must seemingly examine each of these criteria. iAssume that the Superintendent does so. May the Superintendent then lawfully determine that a hospital service association has failed to satisfy R.C. 1739.01(M) if it is determined that all but one of the eight listed criteria have been met? What is the mandated result if only four of the eight criteria are met? Is a balancing test to be employed or is it an all or nothing proposition? The majority fails to' address this issue.
Without more guidance, it would seem the majority would be satisfied if the Superintendent perfunctorily entered into the record that he had considered each element and that the hospital had failed to meet one or more of the criteria. In fact, the Superintendent did find that one of the required elements had not been met. Should he then have gone further and buttressed his decision by cumulative evidence saying that, in addition, other of the standards had not been satisfied? The question seems to remain: “How much is enough?”
It would appear, at least from my reading of the majority opinion, that upon remand the Superintendent could again decide that Blue Cross need not elect to contract with Potters so long as the Superintendent noted that he had considered each criterion listed in (B) and (M). Then, apparently the majority would give the Superintendent’s decision its stamp of approval. I submit that such action would be meaningless and a waste of time, the Superintendent having already found that appellant had failed to meet one of the key provisions entitling appellant to a participation contract.
Medical cost containment was the goal of federal and state officials in promulgating regulations and statutes such as the one now before us. If we say that a hospital association must enter into a participating hospital contract absent a showing that the hospital fails to meet the criteria set forth in R.C. 1739.01 (B) and (M) (and I am not at all sure that such is a mandatory reading of R.C. 1739.06), then, having.required the association to so contract and, in effect, frustrating its efforts at cost containment as mandated by the legislature, it would seem that we, by judicial decree, have effectively discouraged any effort by the Superintendent of Insurance and/or Blue Cross to carry out the legislative mandate. One might wonder, as the Superintendent and Blue Cross must, what can be done by any person or organization to meet the goals of medical cost containment, given today’s majority decision.
Accordingly, I respectfully dissent.